In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1720V
                                        UNPUBLISHED


    MICHAEL MANTAGAS,                                       Chief Special Master Corcoran

                        Petitioner,
    v.                                                      Filed: April 4, 2022

    SECRETARY OF HEALTH AND                                 Special Processing Unit (SPU);
    HUMAN SERVICES,                                         Ruling on Entitlement; Concession;
                                                            Table Injury; Influenza (Flu);
                       Respondent.                          Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA).

Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Jamica Marie Littles, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On December 1, 2020, Michael Mantagas filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleged that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of the influenza (“flu”) vaccine administered in his left
deltoid on November 18, 2019. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On April 1, 2022, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner’s alleged injury is consistent with the SIRVA criteria set forth in the Vaccine
Injury Table (“Table”) and the accompanying Qualifications and Aids to Interpretation
(“QAI”) and that compensation is appropriate. Specifically, Petitioner had no apparent
history of pain, inflammation, or dysfunction in the shoulder at issue before vaccination;

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
the onset of Petitioner’s pain occurred within 48 hours after receipt of an intramuscular
vaccination; Petitioner’s pain and reduced range of motion were limited to the shoulder in
which the vaccine was administered; and there is no other condition or abnormality that
would explain Petitioner’s symptoms. Rule 4(c) Report at 6 (citing 42 C.F.R. §§ 100.3(a),
(c)(10)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.
                                                       s/Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Chief Special Master




                                            2